DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-30 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 6, 8-9, 13, 15-18, 21, 23-24, 28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over HUANG et al. (Pub. No.: US 20200059891 A1), hereinafter HUANG, in view of GRANT et al. (Pub. No.: US 20200195324 A1), hereinafter GRANT.

With respect to claim 1, HUANG teaches A method for wireless communications by a user equipment (UE), comprising: 
receiving a physical downlink control channel (PDCCH), from a base station (BS) ([0127], The scheduling information of the paging message is transmitted by the network device through a control channel, for example, a PDCCH), that schedules transmission of a remaining minimum system information (RMSI) and schedules transmission of a channel state information (CSI) reference signal (CSI-RS) by the BS ([0127], a control channel that is used to schedule RMSI information, a CSI-RS).

Although HUANG teaches the CSI-RS as set forth above.  HUANG does not explicitly teach processing the CSI-RS.  

However, GRANT teaches processing the CSI-RS ([0052], UE performs measurement on the CSI-RS).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of GRANT, processing the CSI-RS, into the teachings of HUANG, in order for beam tracking process management in a system using more than one (i.e., a plurality of) transmit beams (GRANT, [0001]).

With respect to claim 2, the combination of HUANG and GRANT teaches the method of claim 1.  HUANG teaches based on the CSI-RS as set forth above.  HUANG does not explicitly teach refining a receive beam.  

However, GRANT teaches refining a receive beam ([0059], refine the TRP 102 TX beam and UE RX beam).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of GRANT, refining a receive beam, into the teachings of HUANG, in order for beam tracking process management in a system using more than one (i.e., a plurality of) transmit beams (GRANT, [0001]).

With respect to claim 3, the combination of HUANG and GRANT teaches the method of claim 2.  HUANG teaches receiving the RMSI as set forth above.  HUANG does not explicitly teach using the refined receive beam.  

However, GRANT teaches using the refined receive beam ([0059], refine the TRP 102 TX beam and UE RX beam).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of GRANT, using the refined receive beam, into the teachings of HUANG, in order for beam tracking process management in a system using more than one (i.e., a plurality of) transmit beams (GRANT, [0001]).

With respect to claim 6, the combination of HUANG and GRANT teaches the method of claim 1.  HUANG teaches for each of the plurality of the repetitions of the RMSI ([0015]).  HUANG does not explicitly teach processing a corresponding CSI-RS.  

However, GRANT teaches processing a corresponding CSI-RS ([0052]).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of GRANT, processing a corresponding CSI-RS, into the teachings of HUANG, in order for beam tracking process management in a system using more than one (i.e., a plurality of) transmit beams (GRANT, [0001]).

With respect to claim 8, the combination of HUANG and GRANT teaches the method of claim 1.  HUANG teaches determining that the PDCCH schedules the CSI-RS based on a bit in a physical broadcast channel (PBCH) ([0061-0062]).  

With respect to claim 9, HUANG teaches A method for wireless communications by a base station (BS), comprising: 
transmitting a physical downlink control channel (PDCCH) that schedules transmission of a remaining minimum system information (RMSI) and schedules transmission of a channel state information (CSI) reference signal (CSI-RS) by the BS ([0127], The scheduling information of the paging message is transmitted by the network device through a control channel, for example, a PDCCH… a control channel that is used to schedule RMSI information, a CSI-RS).

Although HUANG teaches the CSI-RS as set forth above.  HUANG does not explicitly teach transmitting the CSI-RS.  

However, GRANT teaches transmitting the CSI-RS ([0009], transmitting, from the TRP to the UE, a message comprising a CSI-RS configuration).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of GRANT, transmitting the CSI-RS, into the teachings of HUANG, in order for beam tracking process management in a system using more than one (i.e., a plurality of) transmit beams (GRANT, [0001]).

With respect to claim 13, this claim recites the method of claim 6, and it is rejected for at least the same reasons.

With respect to claim 15, this claim recites the method of claim 8, and it is rejected for at least the same reasons.

With respect to claim 16, HUANG teaches In a wireless communications system, an apparatus comprising: 
a memory ([0150]); and a processor coupled to the memory and configured to ([0150]): 
receivie a physical downlink control channel (PDCCH), from a base station (BS) ([0127], The scheduling information of the paging message is transmitted by the network device through a control channel, for example, a PDCCH), that schedules transmission of a remaining minimum system information (RMSI) and schedules transmission of a channel state information (CSI) reference signal (CSI-RS) by the BS ([0127], a control channel that is used to schedule RMSI information, a CSI-RS).

Although HUANG teaches the CSI-RS as set forth above.  HUANG does not explicitly teach processing the CSI-RS.  

However, GRANT teaches processing the CSI-RS ([0052], UE performs measurement on the CSI-RS).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of GRANT, processing the CSI-RS, into the teachings of HUANG, in order for beam tracking process management in a system using more than one (i.e., a plurality of) transmit beams (GRANT, [0001]).

With respect to claim 17, this claim recites the method of claim 2, and it is rejected for at least the same reasons.

With respect to claim 18, this claim recites the method of claim 3, and it is rejected for at least the same reasons.

With respect to claim 21, this claim recites the method of claim 6, and it is rejected for at least the same reasons.

With respect to claim 23, this claim recites the method of claim 8, and it is rejected for at least the same reasons.

With respect to claim 24, HUANG teaches In a wireless communications system, an apparatus comprising: a memory ([0150]); and a processor configured to ([0150]): 
transmit a physical downlink control channel (PDCCH) that schedules transmission of a remaining minimum system information (RMSI) and schedules transmission of a channel state information (CSI) reference signal (CSI-RS) by the BS ([0127], The scheduling information of the paging message is transmitted by the network device through a control channel, for example, a PDCCH… a control channel that is used to schedule RMSI information, a CSI-RS).

Although HUANG teaches the CSI-RS as set forth above.  HUANG does not explicitly teach transmitting the CSI-RS.  

However, GRANT teaches transmitting the CSI-RS ([0009], transmitting, from the TRP to the UE, a message comprising a CSI-RS configuration).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of GRANT, transmitting the CSI-RS, into the teachings of HUANG, in order for beam tracking process management in a system using more than one (i.e., a plurality of) transmit beams (GRANT, [0001]).

With respect to claim 28, this claim recites the method of claim 6, and it is rejected for at least the same reasons.

With respect to claim 30, this claim recites the method of claim 8, and it is rejected for at least the same reasons.

Claims 7, 14, 22, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over HUANG, in view of GRANT, and further in view of Harada et al. (Pub. No.: US 20220095118 A1), hereinafter Harada.

With respect to claim 7, the combination of HUANG and GRANT teaches the method of claim 1.  HUANG teaches determining that the PDCCH schedules the CSI-RS as set forth above.

The combination of HUANG and GRANT does not explicitly teach based on a length of a period between the PDCCH and a synchronization signal block (SSB).

However, Harada teaches based on a length of a period between the PDCCH and a synchronization signal block (SSB) ([0194]).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Harada, based on a length of a period between the PDCCH and a synchronization signal block (SSB), into the teachings of HUANG and GRANT, in order for beam tracking process management in a system using more than one (i.e., a plurality of) transmit beams (Harada, [0001]).

With respect to claim 14, this claim recites the method of claim 7, and it is rejected for at least the same reasons.

With respect to claim 22, this claim recites the method of claim 7, and it is rejected for at least the same reasons.

With respect to claim 29, this claim recites the method of claim 7, and it is rejected for at least the same reasons.

Claims 10 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over HUANG, in view of GRANT, and further in view of Liu et al. (Pub. No.: US 20200119874 A1), hereinafter Liu.

With respect to claim 10, the combination of HUANG and GRANT teaches the method of claim 9.  GRANT teaches transmitting the CSI-RS as set forth above.  prior to transmitting the RMSI

The combination of HUANG and GRANT does not explicitly teach prior to transmitting the RMSI.

However, Liu teaches prior to transmitting the RMSI ([0052]).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Liu, based on a length of a period between the PDCCH and a synchronization signal block (SSB), into the teachings of HUANG and GRANT, in order to determine a remaining minimum system information channel demodulation reference signal configuration (Liu, [0004]).

With respect to claim 25, this claim recites the method of claim 10, and it is rejected for at least the same reasons.

Allowable Subject Matter

Claims 4-5, 11-12, 19-20, and 26-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pub. No.: US 20190191457 A1; “Si”, ([0447])

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET TANG whose telephone number is (571)270-7193.  The examiner can normally be reached on M-F 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KIET TANG/
Primary Examiner, Art Unit 2469